Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 18, 2018

The Court of Appeals hereby passes the following order:

A19D0117. BILLY WAYNE PHILLIPS v. THE STATE.

      Billy Wayne Phillips seeks appellate review of the trial court’s order denying
his motion for a second copy of his trial transcript and case records. We lack
jurisdiction because Phillips’s application for discretionary appeal is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on
July 5, 2018, and Phillips filed this application for discretionary appeal on
September 27, 2018, which was 84 days later. His application is thus untimely, and
it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.